DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Claims 1, 2, 5-7, 9-10, 12-14 are amended in the reply filed on 12/17/2021; Claim 20 is cancelled.
Applicant’s arguments regarding amendments with respect to the pending claims have been considered but are moot because the arguments based on the amendments do not apply to the current rejection.  The amendments in the claims are rejected by newly applied prior art reference Kuo in addition to previously relied on references below.
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive. 
Applicant traverses the specification objection stating that they are distinguished. Examiner disagrees and notes that para. [0105] in the PGPub discloses the holder (92a) is a vibration–damping fastener. Thus the objection is maintained. Applicant is welcomed to provide an explanation regarding this objection.  
Due to the explanations above, Applicant’s arguments are rendered not persuasive.

Specification
The disclosure is objected to because of the following informalities:  reference characters "90A" and "92A" have both been used to designate vibration-damping fasteners.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
Flexible portion (bellows, para. [0100]) in claim 9-11.
Fixing tool (bolt, para. [0103]) in claim 11.
Connector (installation bracket, para. [0105]) in claim 7-19.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0198359 to “Kamimura” in view of US 6,103,079 to Kuo.
Claim 1: Kamimura discloses a substrate processing apparatus, comprising: a first processing module (3A [processing module], Fig. 3) including a first process container (4A [process furnace]) in which at least one substrate (W [wafer], para. [0014]) is processed and a substrate loading port (90A [gate valve]) installed at a front side of the first processing module (3A, see Fig. 3);
a first utility system (70A [utility system]) including a first supply system (72A [supply box]) configured to supply a first processing gas into the first process container (4A), a surface of the first utility system (surface of 70A) is connected or arranged close to a rear surface of the first processing module (rear surface of 3A, see Fig. 3); and a first vacuum-exhauster (74A [exhaust box]) arranged behind the first processing module (3A) and configured to exhaust an inside of the first process container (4A), wherein the first vacuum-exhauster (74A) includes an outer side surface (outer side surface of 74A) configured such that the outer side surface does not protrude more outward than an outer side surface of the first utility system (see Fig. 3).
Kamimura discloses the first vacuum-exhauster (74A) includes a first booster pump (interpreted as 52A [vacuum pump], Fig. 4) with a first intake port (interpreted as beginning of 52a, as 52a would necessarily have a port to intake exhaust, to function) formed at a position substantially facing a first exhaust port (beginning of 46A [exhaust pipe] near 4A) installed backward at a rear side of the first process container (4A, see Fig. 4 where they are installed facing rear of 4A as claimed); a first exhaust pipe (46A 
However Kamimura does not disclose the first exhaust pipe including a first gate valve, and a first bellows installed at a flow path in series. 
Kuo discloses an exhaust pipe (28 [inner bellows line], Fig. 2) including a gate valve (not referenced but necessarily is 16 [gate valve] as shown in Fig. 1), and a first bellows (30 [outer bellows line]) installed at a flow path in series (see Fig. 2 where they appear to be in series) for the purpose of preventing microleakage from occurring (col. 1, lines 10-15), thereby avoiding a failure of a large number of wafers in processing (col. 2, lines 13-18).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the gate valve and bellows and configuration as taught by Kuo with motivation to prevent microleakage from occurring, thereby avoiding a failure of a large number of wafers in processing.
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamimura in view of Kuo as applied to claim 1 above, and further in view of US 2002/0164883 to “Ohmi.”
Claim 2:
However the apparatus of Kamimura in view of Kuo does not disclose the first vacuum exhauster has an installation area of less than 500 x 500 mm--2.
Ohmi teaches different installation areas (footprint) of a device (cluster tool) to be 4.94 mm2 (para. [0696]) or 4.34 mm2 (para. [0694]) and others disclosed (para. [0692]) for the purpose of reducing maintenance costs and realize a general purpose device (para. [0703]), and/or routinely minimizing the footprint of the cluster tool for an arbitrary number of process chambers (para. [0699]). It is noted that the entire tool footprint of Ohmi is smaller than the claimed exhauster footprint, thus reads on the claim. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the optimization of installation area as taught by Ohmi with motivation to reduce maintenance costs and realize a general purpose device, and/or routinely minimize the footprint of the cluster tool for an arbitrary number of process chambers.
Claim 3: The apparatus of Kamimura in view of Kuo and Ohmi discloses further comprising: a second processing module (3B [processing module], Fig. 3, Kamimura) arranged close to a side surface of the first processing module (3A, Fig. 1, 5) and including a second process container (4B) in which the at least one substrate (W) is processed (para. [0014]);
a second utility system (70B [utility system]) including a second supply system (72B [supply box]) considered capable to be configured to supply a second processing gas into the second process container (4B, para. [0052]), a surface of the second utility 
and a second vacuum-exhauster (74B [exhaust box], Fig. 3) arranged behind the second processing module (3B) such that an outer surface of the second vacuum-exhauster does not protrude more outward than an outer side surface of the second utility system (see Fig. 3, 5, 1), and configured to exhaust an inside of the second process container (4B, para. [0022]), wherein the at least one substrate (W) includes a plurality of substrates (W, para. [0023]), the first process container (4A) is considered capable to be configured to accommodate the plurality of substrates arranged in multiple stages (stages on 26A) on a first substrate holder (26A [boat]) and thermally treat the substrates (para. [0030-0037]), and the second process container (4B) is considered capable to be configured to accommodate the plurality of substrates (W) arranged in multiple stages on a second substrate holder (26B) and thermally treat the substrates (para. [0030-0037]), wherein a first maintenance port (78A [maintenance port], Fig. 1) considered capable to be configured to be capable of allowing the first process container (4A) or the first substrate holder (26A) to be taken out of the substrate processing apparatus (2 [substrate processing apparatus]) is formed on the rear surface of the first processing module (rear of 3A, see Fig. 1) at a position below or above the first exhaust port (see Fig. 1-5), and wherein a second maintenance port (78B [maintenance port], Fig. 1) considered capable to be configured to be capable of allowing the second process container (4B) or the second substrate holder (26B) to be taken out of the substrate processing apparatus (2) is formed at the rear surface of the second processing module (rear of 3B, see Fig. 1) at a 
Claim 4: The apparatus of Kamimura in view of Kuo and Ohmi discloses wherein a maintenance area (disclosed as “maintenance area,” Fig. 1, para. [0047], Kamimura), which is formed by being sequentially surrounded by the first vacuum-exhauster (74A, Fig. 1), the first utility system (72A), the first processing module (3A), the second processing module (3B), the second utility system (72B), and the second vacuum-exhauster (74B), is considered capable to be configured to have a width and a height large enough to unload at least one selected from the group of the first process container, the first substrate holder (26A), the second process container, and the second substrate holder (26B) taken out via the first maintenance port (78A) and the second maintenance port (78B) respectively (para. [0047-0050]). It is noted that there is an identical processing system with all same components and configuration not shown in some parts but disclosed (para. [0016]).
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamimura in view of Kuo and Ohmi as applied to claims 2-4 above, and further in view of US 2013/0112598 to Culver and US 5,788,747 to “Horiuchi.”
Claim 5: The apparatus of Kamimura in view of Miyazaki discloses wherein the second vacuum-exhauster (74B, Fig. 4, Kamimura) includes a second booster pump (interpreted as 52B [vacuum pump]), the second vacuum-exhauster (74B) is arranged close to a rear surface of the second utility system (close is interpreted as within the 70B, which reads on the claim), and the second vacuum-exhauster (74B) with a first intake 
a second exhaust pipe (46B [exhaust pipe]) considered capable to be configured to substantially linearly bring the second exhaust port (beginning of 46B) into fluid communication with the second intake port (interpreted as beginning of 52B), and including a second pressure regulator (50B [pressure regulator]) installed at a flow path in series (interpreted as flow path of 46B, Fig. 4).
However Kamimura in view of Kuo and Ohmi does not explicitly disclose the second exhaust pipe including a second gate valve, and a second bellows installed at a flow path in series. 
It is noted that these items and configuration are a duplication of parts, and notes that Kuo already teaches these items generically below as a reminder. The courts have held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  MPEP 2144.04 VI (B).
Kuo already discloses an exhaust pipe (28 [inner bellows line], Fig. 2) including a gate valve (not referenced but necessarily is 16 [gate valve] as shown in Fig. 1), and a first bellows (30 [outer bellows line]) installed at a flow path in series (see Fig. 2 where they appear to be in series) for the purpose of preventing microleakage from occurring 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the gate valve and bellows and configuration as taught by Kuo with motivation to prevent microleakage from occurring, thereby avoiding a failure of a large number of wafers in processing.
However the apparatus of Kamimura in view of Kuo and Ohmi does not disclose wherein the first booster pump includes a first gantry configured to match a height of the first intake port with the first exhaust port, and the second booster pump includes a second gantry configured to match a height of the second intake port with the second exhaust port.
Culver discloses wherein a pump component includes a gantry (5030 [gantry system], Fig. 2) which can be hoisted up or down to desired heights or three dimensional movement (para. [0077]), for the purpose of achieving positioning of the pump component to increase ease (para. [0075]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the gantry included with a pump component as taught by Culver to each of the booster pumps of Kamimura in view of Kuo and Ohmi with motivation to achieve positioning of the pump component to increase ease.
The apparatus of Kamimura in view of Kuo, Ohmi, and Culver does not disclose wherein the first booster pump and the second booster pump have a rotating shaft respectively extending in the vertical direction. 
Horiuchi teaches an example of a booster pump (36 [turbomolecular pump], Fig. 2) having a rotating shaft (54 [rotational shaft]) extending in the vertical direction (see Fig. 2) for the purpose of rotating a rotor at high speed to thereby achieve a degree of vacuum in the booster pump to exhaust used gas (col. 6, lines 37-45).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the rotating shaft and configuration as taught by Horiuchi to each booster pump with motivation to rotate a rotor at high speed to thereby achieve a degree of vacuum in the booster pump to exhaust used gas.
Claim 6: The apparatus of Kamimura in view of Kuo, Ohmi, Culver and Horiuchi discloses wherein the first pressure regulator (50A, Fig. 4, Kamimura), the first gate valve (16, Fig. 1, Kuo), the second pressure regulator (50B), and the second gate valve (16, Fig. 1, Kuo) are considered capable to be configured to be openable at flow path cross-sectional areas equal to or larger than cross-sectional areas of the first exhaust pipe (46A) and the second exhaust pipe (46B) respectively (para. [0022], interpreted as at least equal). See above regarding duplication of parts.
Claim 20: (Cancelled).
Allowable Subject Matter
Claims 7-11, 12-14, 15-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The apparatus of Kamimura in view of Miyazaki fails to disclose a vibration damper installed at the at least one connector between the pipe housing and the exhaust pipe; Prior art reference US 2018/0144953 to Yonejima et al teaches the anti-vibration means provided at a bottom of the exhaust device (Fig. 5, 7a-7b, para. [0092]), and a bellows connecting the exhaust box to the exhaust device (para. [0091], Fig. 5). Reference US 2020/0392620 to Okuno teaches a vibration absorbing connector (150, Fig. 5) which is connected the exhaust pipe (68) to the flange of the booster pump (138), inside the exhaust apparatus (74), however fails to qualify as prior art. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2020/0071821 discloses portions of the claimed invention. US 2021/0040619 discloses an exhaust system configuration similar to the disclosed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718